

FOURTH AMENDMENT TO
CREDIT AGREEMENT


This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is made as of
August 21, 2020 (the “Fourth Amendment Effective Date”) by and among LUBY’S,
INC., a Delaware corporation (the “Borrower”), the guarantors party hereto (the
“Guarantors” and, together with the Borrower, the “Credit Parties”), each
financial institution party hereto as a lender (each individually, a “Lender”
and, collectively, the “Lenders”), and MSD PCOF PARTNERS VI, LLC, in its
capacity as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Unless otherwise provided herein, capitalized terms
used but not defined in this Agreement shall have the meanings that are set
forth in the Amended Credit Agreement (as defined below).


RECITALS


A.The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement, dated as of December 13, 2018 (the “Credit Agreement”
and, as amended by the First Amendment (as defined below), the Second Amendment
(as defined below), the Third Amendment (as defined below) and this Agreement,
the “Amended Credit Agreement”).


B.The Borrower, the Lenders and the Administrative Agent are parties to that
certain First Amendment to Credit Agreement dated July 31, 2019 (the “First
Amendment”).


C.The Borrower, the Lenders and the Administrative Agent are parties to that
certain Second Amendment to Credit Agreement dated December 18, 2019 (the
“Second Amendment”).
D.The Borrower, the Lenders and the Administrative Agent are parties to that
certain Third Amendment to Credit Agreement dated April 21, 2020 (the “Third
Amendment”).


E.The Borrower has provided notice to the Administrative Agent that it intends
to prepay a portion of the Loans in connection with the sale of certain of the
Mortgaged Property, commonly known as (a) 18206 Blanco Road, San Antonio, Texas,
being more particularly described on Appendix C attached hereto and (b) 1421
Junction Highway, Kerrville, Texas, being more particularly described on
Appendix D attached hereto.


F.Subject to the terms and conditions set forth herein, the Lenders are willing
to amend Section 4.4(b)(vi)(B) of the Credit Agreement with respect to the
treatment of the proceeds of the Asset Dispositions described in Recital D in
exchange for the payment of a fee in the amount of $15,000.00 to the
Administrative Agent for the account of the Lenders (the “Fee”).


NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


1. Fee. The Borrower shall pay the Fee to the Administrative Agent for the
account of the Lenders on the Fourth Amendment Effective Date.


2. Amendments.


2.1 The Credit Agreement is hereby amended to include Appendix C and Appendix D
attached hereto.



--------------------------------------------------------------------------------



2.2 Section 1.1 of the Credit Agreement is hereby amended to include the
following defined terms:


“Appendix C Mortgaged Property” means certain of the Mortgaged Property,
commonly known as 18206 Blanco Road, San Antonio, Texas, being more particularly
described on Appendix C attached hereto.

“Appendix D Mortgaged Property” means certain of the Mortgaged Property,
commonly known as 1421 Junction Highway, Kerrville, Texas, being more
particularly described on Appendix D attached hereto.


2.3 Section 4.4(b)(vi)(B) of the Credit Agreement is hereby amended and restated
in its entirety as follows:


(B) Upon the occurrence of any event triggering the prepayment requirement under
requirement under clause (iii) above, the Borrower shall promptly deliver a
Notice of Prepayment to the Administrative Agent and upon receipt of such
notice, the Administrative Agent shall promptly so notify the Lenders. Each
prepayment of the Loans under this Section 4.4(b)(vi)(B) shall be applied as
follows: first, to deposit into the Interest Reserve Account an amount such that
the amount therein equals the Interest Reserve Account Minimum Amount; provided
that, for purposes of this clause first, the Interest Reserve Account Minimum
Amount shall be calculated on a pro forma basis after giving effect to the
prepayment of the Loans that will occur pursuant to clause second below with
respect to the Asset Disposition triggering the current prepayment, second, (a)
in the case of any Asset Disposition involving a sale of the Appendix A
Mortgaged Property, (x) with respect to 25% of the remaining Net Cash Proceeds,
as set forth in Section 4.4(b)(vi)(A) and (y) with respect to 75% of the
remaining Net Cash Proceeds, as retained by the Borrower, (b) in the case of any
Asset Disposition involving a sale of the Appendix B Mortgaged Property, as
retained by the Borrower, (c) in the case of any Asset Disposition involving a
sale of the Appendix C Mortgaged Property and the Appendix D Mortgaged Property,
(x) with respect to 20% of the remaining Net Cash Proceeds, as set forth in
Section 4.4(b)(vi)(A) and (y) with respect to 80% of the remaining Net Cash
Proceeds, as retained by the Borrower, and (d) in the case of any other Asset
Disposition, (x) with respect to 80% of the remaining Net Cash Proceeds, as set
forth in Section 4.4(b)(vi)(A) and (y) with respect to 20% of the remaining Net
Cash Proceeds, at the Borrower’s option, either as retained by the Borrower or
as applied in the manner set forth in Section 4.4(b)(vi)(A).


3. Conditions Precedent. This Agreement shall be effective as of the date Fourth
Amendment Effective Date when each of the following conditions shall have been
satisfied or waived:


(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or other similar method of electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.


(b) The Borrower shall have paid (or shall pay concurrently from any amounts
funded on the Fourth Amendment Effective Date) all fees and expenses due and



--------------------------------------------------------------------------------



payable on or prior to the Fourth Amendment Effective Date under the Loan
Documents and this Agreement, including the Fee and the out-of-pocket reasonable
fees and expenses of the Administrative Agent’s attorneys with respect to the
preparation, negotiation and execution of the Loan Documents and this Agreement.


(c) All necessary corporate or organizational actions shall have been taken by
each Credit Party to authorize the execution, delivery and performance of this
Agreement.


(d) The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower dated as of the Fourth Amendment Effective
Date certifying as to compliance with the matters described under Sections 3(e),
3(f) and 3(g) of this Agreement.


(e) Between the Closing Date and the date hereof, no event has occurred or
condition arisen, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.


(f) On the Fourth Amendment Effective Date, both immediately before and
immediately after giving effect to the transactions occurring on the date
hereof, the representations and warranties of the Credit Parties set forth in
the Amended Credit Agreement and in the other Loan Documents shall be true,
correct and complete in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true, correct and
complete in all respects, on and as of the Fourth Amendment Effective Date with
the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall have been true, correct and
complete in all material respects as of such earlier date, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall have been
true, correct and complete in all respects as of such earlier date) and except
that the representations and warranties set forth in Section 7.15 of the Amended
Credit Agreement shall be deemed to refer to the most recent financial
statements delivered pursuant to Section 8.1 of the Amended Credit Agreement.


(g) On the Fourth Amendment Effective Date, both immediately before and
immediately after giving effect to the transactions occurring on the date
hereof, no Default or Event of Default shall have occurred or be continuing, and
there must not be any such Default or Event of Default occurring as a result of
the transactions occurring on the Fourth Amendment Effective Date.


Each Credit Party shall be deemed to represent and warrant to the Administrative
Agent and Lenders that the foregoing conditions in this Section 3 have been
satisfied (unless otherwise waived by the Administrative Agent) upon release of
its signature to this Agreement; provided that, each Credit Party may assume in
making such representation and warranty that any condition that is to be
consented to, satisfactory, approved or accepted by the Administrative Agent or
the Lenders may be assumed by each Credit Party to be consented to,
satisfactory, approved or accepted, as applicable.


4. Representations and Warranties. Each Credit Party hereby represents and
warrants to the Administrative Agent and each Lender that, as of the Fourth
Amendment Effective Date, both



--------------------------------------------------------------------------------



immediately before and immediately after giving effect to this Agreement and the
transactions contemplated hereby:


(a) The representations and warranties of the Credit Parties set forth in the
Amended Credit Agreement and in the other Loan Documents are true, correct and
complete in all material respects, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true, correct and complete in all
respects, on and as of the Fourth Amendment Effective Date with the same effect
as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall have been true, correct and complete in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall have been true, correct and
complete in all respects as of such earlier date) and except that the
representations and warranties set forth in Section 7.15 of the Amended Credit
Agreement shall be deemed to refer to the most recent financial statements
delivered pursuant to Section 8.1 of the Amended Credit Agreement.


(b) No Default or Event of Default has occurred or is continuing, and no such
Default or Event of Default would exist as a result of the transactions
occurring on the Fourth Amendment Effective Date.


(c) Each Credit Party and each Subsidiary thereof has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of this Agreement and each of the other
Loan Documents to which it is a party in accordance with their respective terms.
This Agreement and each of the other Loan Documents have been duly executed and
delivered by the duly authorized officers of each Credit Party and each
Subsidiary thereof that is a party thereto, and each such document constitutes
the legal, valid and binding obligation of each Credit Party and each Subsidiary
thereof that is a party thereto, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.


(d) The execution, delivery and performance by each Credit Party and each
Subsidiary thereof of this Agreement and the other Loan Documents to which each
such Person is a party, in accordance with their respective terms, and the
transactions contemplated hereby or thereby do not and will not, by the passage
of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any material Applicable Law relating to any Credit Party or
any Subsidiary thereof, for which the failure to obtain or violation of which
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (b) conflict with, result in a breach of or constitute
a default under the articles of incorporation, bylaws or other organizational
documents of any Credit Party or any Subsidiary thereof, (c) conflict with,
result in a breach of or constitute a default under any indenture, agreement,
Lease or other instrument to which such Person is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person,
which would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (d) result in or require the creation or imposition of
any Lien upon or with respect to any property



--------------------------------------------------------------------------------



now owned or hereafter acquired by such Person other than Permitted Liens or (e)
require any consent or authorization of, filing with, or other act in respect
of, an arbitrator or Governmental Authority and no consent of any other Person
is required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement other than (i) consents, authorizations,
filings or other acts or consents for which the failure to obtain or make would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (ii) consents or filings under the UCC, (iii) filings with the
United States Copyright Office and/or the United States Patent and Trademark
Office, (iv) Mortgage filings with the applicable county recording office or
register of deeds and (v) such as have been made or obtained and are in full
force and effect.


5. Miscellaneous.

(a) Continuing Effect of Credit Agreement; Conflicts. Except as expressly
modified pursuant hereto, no other changes or modifications to the Credit
Agreement or the other Loan Documents are intended or implied by this Agreement
and in all other respects the Credit Agreement and the other Loan Documents
hereby are ratified and confirmed by all parties hereto as of the Fourth
Amendment Effective Date. To the extent of conflict between the terms of this
Agreement, the Amended Credit Agreement and the other Loan Documents, the terms
of this Agreement shall govern and control.


(b) Costs and Expenses. The Borrower acknowledges that Section 12.3(a) of the
Amended Credit Agreement applies to this Agreement and the transactions,
agreements and documents contemplated hereunder.


(c) Incorporation by Reference. The terms and provisions of Section 12.1
(Notices), Section 12.2 (Amendments, Waivers and Consents), Section 12.3
(Expenses; Indemnity), Section 12.9 (Successors and Assigns; Participations),
Section 12.16 (Counterparts; Integration; Effectiveness; Electronic Execution)
and Section 12.15 (Severability of Provisions) of the Amended Credit Agreement
are hereby incorporated by reference and shall apply to this Agreement mutatis
mutandis as if fully set forth herein.


(d) Further Assurances. At the Borrower’s expense, the parties hereto shall
execute and deliver such additional documents and take such further action as
may be reasonably requested by any other party hereto to effectuate the
provisions and purposes of this Agreement.


(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.


(f) Survival of Representations, Warranties and Covenants. All representations,
warranties and covenants of each Credit Party made in this Agreement or any
other document furnished in connection with this Agreement shall survive the
execution and delivery of this Agreement, and no investigation by the
Administrative Agent or any Lender, or any closing, shall affect the
representations and warranties or the right of the Administrative Agent and
Lenders to rely upon them.







--------------------------------------------------------------------------------



(g) Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement.


(h) Relationship. Each Credit Party agrees that the relationship between the
Administrative Agent, on the one hand, and each Credit Party, on the other hand,
and between each Lender, on the one hand, and each Credit Party, on the other
hand, is that of creditor and debtor and not that of partners or joint
venturers. Neither this Agreement nor any of the other Loan Documents constitute
a partnership agreement, or any other association between the Administrative
Agent, on the one hand, and each Credit Party, on the other hand, and between
each Lender, on the one hand, and each Credit Party, on the other hand. Each
Credit Party acknowledges that the Administrative Agent and each Lender has
acted at all times only as a creditor to each Credit Party within the normal and
usual scope of the activities normally undertaken by a creditor and in no event
has the Administrative Agent or any Lender attempted to exercise any control
over the Credit Party or their respective businesses or affairs. Each Credit
Party further acknowledges that the Administrative Agent and each Lender has not
taken or failed to take any action under or in connection with its respective
rights under the Credit Agreement and the Loan Documents that in any way or to
any extent has interfered with or adversely affects any ownership of Collateral
by each Credit Party.


(i) Acknowledgement and Reaffirmation. Except as expressly set forth herein, (i)
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent, in each case under the Amended Credit Agreement or any
other Loan Document, and (ii) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Amended Credit Agreement or any other provision of either such
agreement or any other Loan Document. Except as expressly set forth herein, each
and every term, condition, obligation, covenant and agreement contained in the
Amended Credit Agreement or any other Loan Document is hereby ratified and
reaffirmed in all respects and shall continue in full force and effect. Each
Credit Party hereby expressly (a) acknowledges the terms of this Agreement, (b)
ratifies and reaffirms all of their respective Obligations and each of their
other obligations under the Credit Agreement and the other Loan Documents to
which it is a party, as modified hereby, (c) acknowledges, renews and extends
its continued liability under the Credit Agreement and the other Loan Documents
to which it is a party, as modified hereby, (d) ratifies and reaffirms all Liens
granted by it pursuant to the Loan Documents to secure the Obligations and (e)
reaffirms that its guarantee under each Guaranty Agreement, if applicable, and
the other Loan Documents to which it is a party remains in full force and effect
with respect to the Obligations. This Agreement shall constitute a Loan Document
for purposes of the Amended Credit Agreement and from and after the Fourth
Amendment Effective Date, all references to the “Credit Agreement” in any Loan
Document and all references in the Amended Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Amended Credit
Agreement. Each Credit Party hereby consents to this Agreement and confirms that
all obligations of each Credit Party under the Loan Documents to which such
Credit Party is a party shall continue to apply to the Amended Credit Agreement.


(j) No Action, Claims, Etc. As of the date hereof, each Credit Party hereby
acknowledges and confirms that it has no knowledge of any actions, causes of
action,



--------------------------------------------------------------------------------



claims, demands, damages and liabilities of whatever kind or nature, in law or
in equity, against the Administrative Agent, the Lenders, or any of the
Administrative Agent’s or any Lender’s respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement prior to
the date hereof.


(k) Counterparts. This Agreement may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. Receipt by telecopy, facsimile or email transmission of any executed
signature page to this Agreement shall constitute effective delivery of such
signature page.


(l) Interpretation. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remaind


(m) Headings. The headings of this Agreement are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.


(n) Entirety. This Agreement and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. This Agreement
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.


(o) GOVERNING LAW, JURISDICTION AND JURY TRIAL WAIVER. THIS AGREEMENT SHALL BE
SUBJECT TO THE PROVISIONS REGARDING GOVERNING LAW, JURISDICTION AND JURY TRIAL
WAIVER SET FORTH IN SECTIONS 12.5 and 12.6 OF THE AMENDED CREDIT AGREEMENT, AND
SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.


(p) Release. To the extent that any offsets, defenses or claims may exist
arising out of or relating to this Agreement or any Loan Document against the
Administrative Agent, any Lender or any of their Related Parties, subsidiaries,
affiliates, officers, directors, employees, agents, attorneys, predecessors,
successors or assigns, whether asserted or unasserted, each Credit Party, for
itself and its Related Parties, successors, assigns, parents, subsidiaries,
affiliates, predecessors, employees, agents, heirs and executors, as applicable
(collectively, the “Releasors”), jointly and severally with each other Credit
Party, releases, remises, acquits and forever discharges the Administrative
Agent and each Lender and each of their Related Parties, subsidiaries,
affiliates, officers, directors, employees, agents, attorneys, predecessors,
successors and assigns, both present and former (collectively, the “Released
Parties”), of and from any and all manner of actions, causes of action, torts,
suits, debts, controversies, damages, judgments, executions, claims and demands
whatsoever, whether asserted or unasserted, in law or in equity, that exist or
have occurred on or prior to or on the date of this Agreement, arising out of or
relating to this Agreement or any Loan Document which the



--------------------------------------------------------------------------------



Releasors ever had or now have against any of the Released Parties, including
any presently existing claim whether or not presently suspected, contemplated or
anticipated.


[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned, by their duly authorized officers, have
executed this Fourth Amendment to Credit Agreement as of the day and year first
above written.


BORROWER: LUBY’S, INC.,
a Delaware corporation


By: /s Christopher J. Pappas
Name:  Christopher J. Pappas
Title:  Chief Executive Officer




[Signature Pages Continue]



--------------------------------------------------------------------------------



SUBSIDIARY GUARANTORS: LUBY'S FUDDRUCKERS RESTAURANTS, LLC




By: /s Christopher J. Pappas
Name: Christopher J. Pappas
Title: President


LUBY’S BEV I, LLC
LUBY’S BEV II, LLC




By: /s Benjamin Coutee
Name: Benjamin Coutee
Title: Manager


LUBY’S BEVCO, INC.




By: /s Christopher J. Pappas
Name: Christopher J. Pappas
Title: CEO & President


FUDDRUCKERS OF ANNAPOLIS, LLC
FUDDRUCKERS OF BRANDYWINE, LLC


Each by Luby’s Bev II, LLC, as its Managing Member




By: /s Benjamin Coutee
Name: Benjamin Coutee
Title: Manager


PARADISE CHEESEBURGERS, LLC


By: Luby’s Fuddruckers Restaurants, LLC, as its Manager


By: /s Christopher J. Pappas
Name: Christopher J. Pappas
Title: President


[Signature Pages Continue]



--------------------------------------------------------------------------------















ADMINISTRATIVE
AGENT AND LENDER: MSD PCOF PARTNERS VI, LLC,
a Delaware limited liability company,
as the Administrative Agent and Lender






By: /s Marcello Liguori
Name: Marcello Liguori
Title: Vice President









--------------------------------------------------------------------------------



APPENDIX C


image2.jpg [image2.jpg]















--------------------------------------------------------------------------------



APPENDIX D


image1.jpg [image1.jpg]



